      Case 3:19-cv-00133 Document 16 Filed on 07/23/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     July 23, 2019
                         UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

COREY BAILEY JR,                              §
                                              §
         Plaintiff,                           §
VS.                                           § CIVIL ACTION NO. 3:19-CV-133
                                              §
APACHE SHELF, INC., et al,                    §
                                              §
         Defendants.                          §

                          ORDER OF PARTIAL DISMISSAL

       The plaintiff and one of the defendants have filed a joint stipulation to dismiss that

defendant from the case. See Fed. R. Civ. P. 41(a)(1)(A)(ii). Pursuant to that stipulation,

all claims brought by the plaintiff against Defendant Apache Shelf, Inc. are DISMISSED

WITHOUT PREJUDICE; and Defendant Apache Shelf, Inc. is TERMINATED from

this lawsuit. Each party shall bear its own fees and costs.

       SIGNED at Galveston, Texas, this 23rd day of July, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




1/1
